Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	This action is in response to the amendment and remarks filed on 19 August 2022.
Claims 1-20 are presently pending for examination.

Response to Arguments
2.	Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive.
Applicant argues that Li reference discloses the opposite of the cited approach by the instant claims.
In response to applicant’s argument, examiner submit that instant claims disclose the ability to view content at the same time by two devices that are remote to one another which is taught by Caspi (¶ [0013], [0044] and [0062]). The remaining aspect of the instant claims is the establish voice communication between the two parties and ability to automatically lower the volume level of the audio. This aspect of the claimed invention is clearly taught by Li which teaches the ability to automatically lower the volume level of the audio (see Lee, ¶ [0001] and [0012] - [0013]). Therefore, the functionality that claims, which is the ability to automatically lower the volume level of the audio is taught by the prior art of record. Thus, meeting the required scope of the claimed limitations as currently recited in the claims.
Applicant has had an opportunity to amend the claimed subject matter, and has failed to modify the claim language to distinguish over the prior art of record by clarifying or substantially narrowing the claim language.  Thus, Applicant apparently intends that a broad interpretation be given to the claims and the Examiner has adopted such in the present and previous Office action rejections.  See In re Prater and Wei, 162 USPQ 541 (CCPA 1969), and MPEP 2111. 
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art. It is the Examiner’s position that the detailed functionality that allows for Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique.  It is advised that, in order to further expedite the prosecution of the application in response to this action, Applicant should amend the base claims to describe in more narrow detail the true distinguishing features of Applicant’s claim invention.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-71 of U.S. Patent No. 10992719. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to establishing voice communication link between multiple users accessing media asset. Furthermore, all features of the instant claims are anticipated by the patented claims.
For Example:
     Instant Application: 17/212487
Patent No: 10992719
52. (New) A method for establishing a voice communications link between multiple users who are accessing a media asset, comprising: accessing a media asset using a first user device, the first user device being at a first location; identifying a second user device accessing the media asset while the media asset is also being accessed using the first user device, wherein the second user is at a second location; establishing a voice communications link between the first and second user devices while accessing the media asset; automatically, setting, based on content of the media asset, a volume level of audio received via the voice communications link; and causing the audio received via the voice communications link from the second user device to be presented to the first user device at the set volume level.

1. A method for establishing a voice communications link between multiple users who are accessing a media asset, the method comprising: accessing a media asset using a first user device, the first user device being associated with a first user at a first location, a first voice communications device associated with the first user being located at the first location; retrieving a contacts list associated with the first user and that includes contact information for each of a plurality of users, wherein the contacts list identifies a plurality of media assets currently being accessed by user devices associated with each of the plurality of users, respectively; searching the contacts list to identify which of the plurality of media assets corresponds to the media asset that is being accessed using the first user device; identifying, based on searching the contacts list, a second user device associated with a second user that is accessing the media asset from a second location while the media asset is also being accessed using the first user device, a second voice communications device associated with the second user being located at the second location; retrieving contact information associated with the second user from the contacts lists; establishing, based on the retrieved contact information, a voice communications link between the first and second voice communications devices that enables the first and second users to speak to each other while accessing the media asset; processing metadata associated with the media asset to determine a first content attribute of a plurality of content attributes that is associated with content, of the media asset, currently being displayed to the first user; setting, based on the first attribute associated with the content currently being displayed to the first user, a volume level of audio received by the first voice communications device via with the voice communications link; and causing the audio received by the first voice communications device via the voice communications link from the second voice communications device to be presented to the first user at the set volume level.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CASPI, U. S. Patent Publication No. 2013/0031192 in view of Li et al., U. S. Patent Publication No. 2007/0076131.
Regarding claim 52, CASPI discloses a method for establishing a voice communications link between multiple users who are accessing a media asset (see CASPI, ¶ [0002]; synchronized interactive multimedia communication among multiple uses is established), comprising: accessing a media asset using a first user device, the first user device being at a first location (CASPI, ¶ [0007] and [0013]; media assets at a different location is accessed); identifying a second user device accessing the media asset while the media asset is also being accessed using the first user device, wherein the second user is at a second location (see CASPI, ¶ [0013] and [0044]; second device for having synchronized interactive media session is identified); establishing a voice communications link between the first and second user devices while accessing the media asset (see CASPI, ¶ [0044] and [0062]; voice communication link is established between the devices).
Although CASPI discloses the invention substantially as claimed, it does not explicitly disclose automatically, setting, based on content of the media asset, a volume level of audio received via the voice communications link; and causing the audio received via the voice communications link from the second user device to be presented to the first user device at the set volume level.
Li teaches automatically, setting, based on content of the media asset, a volume level of audio received via the voice communications link; and causing the audio received via the voice communications link from the second user device to be presented to the first user device at the set volume level (see Li, ¶ [0001] and [0012]- [0013]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Li with that of CASPI in order to efficiently and uniformly control the volume level of the corresponding user devices that are watching the media assets.

Regarding claim 53, CASPI-Li teaches further comprising: selecting a first voice communications device associated with the first user device based on proximity of the first voice communications device to the first user device (see CASPI, ¶ [0040]).

Regarding claim 54, CASPI-Li teaches further comprising: selecting a second voice communications device associated with the second user device based on proximity of the second voice communications device to the second user device (see CASPI, ¶ [0035]).

Regarding claim 55, CASPI-Li teaches wherein causing the audio received via the voice communications link from the second user device to be presented to the first user device at the set volume level further comprises causing the audio received from the second voice communications device via the voice communications link to be presented to the first user device at the set volume level (see CASPI, ¶ [0088] and LI, ¶ [0006]). Same motivation utilized for claim 52 applies equally as well to claim 55.

Regarding claim 56, CASPI-Li teaches wherein the first voice communications device includes an audio output device, wherein setting the volume level comprises: searching, with the first user device, a local area network to identify the first voice communications device; sending a command to the first voice communications device specifying the volume level to cause the audio output device of the first voice communications device to change a volume setting to match the volume level; and directing the audio received via the voice communications link to the audio output device at the first location (see CASPI, ¶ [0013], [0058] and [0060]).

Regarding claim 57, CASPI-Li teaches wherein the first and second voice communications devices each includes a voice response system that receives verbal commands and responds to the verbal commands audibly (see CASPI, ¶ [0047] and [0050]).

Regarding claim 58, CASPI-Li teaches wherein accessing the media asset using the first user device comprises causing audio of the media asset to be presented at a given volume level, and wherein causing the audio received via the voice communications link from the second user device to be presented to the first user device at the set volume level comprises: changing the volume level of audio received via the voice communications link that is presented to the first user device; and maintaining volume of the audio of the media asset at the given volume level while the volume level of audio received via the voice communications link is changed (see CASPI, ¶ [0010] and Li, ¶ [0012]). Same motivation utilized for claim 52 applies equally as well to claim 58.

Regarding claim 59, CASPI-Li teaches further comprising causing to lower the volume level of the audio of the voice communications link established at the first user device while simultaneously causing to increase the volume level of the audio of the voice communications link established at the second user device (see Li, ¶ [0012] - [0013]). Same motivation utilized for claim 52 applies equally as well to claim 59.

Regarding claim 60, CASPI-Li teaches wherein identifying the second user device further comprises: retrieving a contacts list of plurality of media assets currently being accessed by a plurality of user devices; searching the contacts list to identify which of the plurality of media assets corresponds to the media asset that is being accessed using the first user device; selecting, based on searching the contacts list, the second user device that is accessing the media asset from the second location while the media asset is also being accessed using the first user device (see CASPI, ¶ [0060] and Li, ¶ [0013]). Same motivation utilized for claim 52 applies equally as well to claim 60.

Regarding claim 61, CASPI-Li teaches further comprising transmitting a request to the second user device to establish the voice communication link with the first user device (see CASPI, ¶ [0013] and [0053]).

Regarding claim 62, CASPI discloses a system for establishing a voice communications link between multiple users who are accessing a media asset comprising: input/output (I/O) circuitry configured to provide a media asset to a plurality of user devices (see CASPI, ¶ [0002]; synchronized interactive multimedia communication among multiple uses is established); control circuitry communicably coupled to the I/O circuitry and configured to: access the media asset using a first user device of the plurality of user devices, the first user device being at a first location (CASPI, ¶ [0007] and [0013]; media assets at a different location is accessed); identify a second user device of the plurality of user devices accessing the media asset while the media asset is also being accessed using the first user device, wherein the second user is at a second location (see CASPI, ¶ [0013] and [0044]; second device for having synchronized interactive media session is identified); establish a voice communications link between the first and second user devices while accessing the media asset (see CASPI, ¶ [0044] and [0062]; voice communication link is established between the devices).
Although CASPI discloses the invention substantially as claimed, it does not explicitly disclose automatically, set, based on content of the media asset, a volume level of audio received via the voice communications link; and cause the audio received via the voice communications link from the second user device to be presented to the first user device at the set volume level.
Li teaches automatically, set, based on content of the media asset, a volume level of audio received via the voice communications link; and cause the audio received via the voice communications link from the second user device to be presented to the first user device at the set volume level (see Li, ¶ [0001] and [0012]- [0013]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Li with that of CASPI in order to efficiently and uniformly control the volume level of the corresponding user devices that are watching the media assets.

Regarding claim 63, CASPI-Li teaches wherein the control circuitry is further configured to: select a first voice communications device associated with the first user device based on proximity of the first voice communications device to the first user device (see CASPI, ¶ [0040]).

Regarding claim 64, CASPI-Li teaches wherein the control circuitry is further configured to: select a second voice communications device associated with the second user device based on proximity of the second voice communications device to the second user device (see CASPI, ¶ [0035]).

Regarding claim 65, CASPI-Li teaches wherein the control circuitry is configured to cause the audio received via the voice communications link from the second user device to be presented to the first user device at the set volume level further by causing the audio received from the second voice communications device via the voice communications link to be presented to the first user device at the set volume level (see CASPI, ¶ [0088] and LI, ¶ [0006]). Same motivation utilized for claim 52 applies equally as well to claim 55.


Regarding claim 66, CASPI-Li teaches wherein the first voice communications device includes an audio output device, and wherein to set the volume level the control circuitry is further configured to: search, with the first user device, a local area network to identify the first voice communications device; send a command to the first voice communications device specifying the volume level to cause the audio output device of the first voice communications device to change a volume setting to match the volume level; and direct the audio received via the voice communications link to the audio output device at the first location see CASPI, ¶ [0013], [0058] and [0060]).

Regarding claim 67, CASPI-Li teaches wherein the first and second voice communications devices each includes a voice response system that receives verbal commands and responds to the verbal commands audibly (see CASPI, ¶ [0047] and [0050]).

Regarding claim 68, CASPI-Li teaches wherein to access the media asset using the first user device, the control circuitry is configured to cause audio of the media asset to be presented at a given volume level, and wherein to cause the audio received via the voice communications link from the second user device to be presented to the first user device at the set volume level, the control circuitry is configured to: change the volume level of audio received via the voice communications link that is presented to the first user device; and maintain volume of the audio of the media asset at the given volume level while the volume level of audio received via the voice communications link is changed (see CASPI, ¶ [0010] and Li, ¶ [0012]). Same motivation utilized for claim 52 applies equally as well to claim 58.

Regarding claim 69, CASPI-Li teaches wherein the control circuitry is configured to cause to lower the volume level of the audio of the voice communications link established at the first user device while simultaneously causing to increase the volume level of the audio of the voice communications link established at the second user device (see Li, ¶ [0012] - [0013]). Same motivation utilized for claim 52 applies equally as well to claim 59.

Regarding claim 70, CASPI-Li teaches wherein to identify the second user device, the control circuitry is further configured to: retrieve a contacts list of plurality of media assets currently being accessed by a plurality of user devices; search the contacts list to identify which of the plurality of media assets corresponds to the media asset that is being accessed using the first user device; select, based on searching the contacts list, the second user device that is accessing the media asset from the second location while the media asset is also being accessed using the first user device (see CASPI, ¶ [0060] and Li, ¶ [0013]). Same motivation utilized for claim 52 applies equally as well to claim 60.

Regarding claim 71, CASPI-Li teaches wherein the control circuitry is further configured to transmit a request to the second user device to establish the voice communication link with the first user device (see CASPI, ¶ [0013] and [0053]).

Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132. The examiner can normally be reached Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444